884 F.2d 1397
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rosalinda S. WATSON, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 89-3069.
United States Court of Appeals, Federal Circuit.
May 11, 1989.

Before MAYER, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
ORDER
MICHEL, Circuit Judge.


1
Rosalinda S. Watson appeals the final order of the Merit Systems Protection Board (board), Docket No. PH07528610708, issued on September 24, 1987 and also received by the petitioner in that month.  The board's order granted Ms. Watson's petition for review of an initial decision by an administrative judge, but affirmed, with modification, her removal from her secretarial position with the Air Force.


2
Under 5 U.S.C. Sec. 7703(b)(1) (Supp.V 1987), Ms. Watson was required, if she wished to appeal to this court, to file her petition for review of the board's order within 30 days after she received notice of the board's decision.  This jurisdictional requirement was made known to her by the board's September 24, 1987 order.  Ms. Watson failed, however, to file a petition for review of the board's decision with this court until November 30, 1988, more than a year after her receipt of the board's order.


3
Accordingly, based on the untimeliness of the review petition,

IT IS ORDERED THAT:

4
Ms. Watson's appeal of the board's September 24, 1987 order is dismissed for lack of jurisdiction.